DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s traversal of the restriction requirement has been fully considered and is persuasive.  
The restriction requirement among inventions I and II, as set forth in the Office action mailed on 10/19/2020, has been reconsidered in view of applicant’s traversal and amendment to the claims in the response filed 12/15/2020.  Applicant’s traversal is persuasive.  The restriction requirement of 10/19/2020 is withdrawn.  Claims 29-34, directed to Group II, are no longer withdrawn from consideration.

Status of the Claims
The amendment/remarks received 12/15/2020 have been entered and fully considered.  Claims 16, 18-25, and 27-34 are pending.  Claims 1-15, 17, and 26 are cancelled.  Claims 16, 29, and 32-34 are amended.  Claims 16, 18-25, and 27-34 are examined herein.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 27-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 27, it is unclear what the limitation “the method is operated in a manner that provides no CO2 climate effect” is intended to encompass.  It is noted in the description that CO2 is contained in streams 128 and 130.
Regarding claim 28, it is unclear what the limitation “adapting the size of the reformer (21) in correspondence with the CO2 gas content of the fuel gas feed (111)” is intended to encompass.  Is this a consideration when designing the system?  Is the reformer somehow actively adapting the size while in operation?  Moreover, it is not clear how the adapting is accomplished.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 16, 18-21, 23-24, 27-29, and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,007,699 (“Cole”) in view of US 6,790,430 B1 (“Lackner”).
Regarding claims 16 and 29, Cole discloses an autothermal system and method for fuel conversion.  The system comprises a fuel cell (Fig. 1; col. 11, lines 6-7, 18-25); a first reactor 6 (“the reformer”) receiving a supply of fuel 2, such as natural gas (col. 10, lines 30-36), the first reactor configured to reform the fuel with a CaO containing CO2 absorber to produce a carbon free H2 gas fed to the fuel cell and convert the CaO to CaCO3 (col. 10, lines 9-58); and a second reactor 28 (“the CaO regenerator”) configured to convert the CaCO3 to CaO (col. 11, lines 18-48).
The second reactor 28 operates at a temperature of about 700°C to 1050°C (col. 11, lines 33-36).  The operating temperature of the CaO regenerator would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention because the temperature disclosed by Cole overlaps the temperature as claimed.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Furthermore, “[t]he normal desire of scientists or artisans to improve upon what is already generally known provides the In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See also, In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); and MPEP 2144.05.
Cole is silent regarding the fuel cell being a solid oxide fuel cell (SOFC) and at least one heat exchange medium collecting heat in the SOFC is subjected to temperature increase in a heating device prior to being subjected to heat exchange in the CaO regenerator, the at least one heat exchange medium is selected from the group consisting of exhaust gas from the SOFC and a dedicated heat exchange medium circulating in a closed loop between the SOFC, the heating device and the CaO regenerator, and the heating device is charged with one of: (i) a gas having a biogenic origin, and (ii) a gas of fossil origin, wherein the gas is subjected to one of (a) being burned in pure oxygen to yield an exhaust gas of pure CO2, and (b) being burned in air yielding an exhaust gas that is subjected to a separate step of CO2 collection.
Lackner discloses a system and method comprising a high temperature fuel cell 28, such as a solid oxide fuel cell, provided with hydrogen from carbonation vessel 12 (Abstract; Fig. 1; col. 8, lines 56-59).  In the carbonation vessel 12, calcium oxide (CaO) reacts with carbon dioxide formed in gasification vessel 10 to form calcium carbonate (CaCO3) (col. 7, line 56 – col. 8, line 10).  The calcium oxide is regenerated in calcination vessel 42 using heat, for example a heat by-product from the fuel cell (col. 9, lines 14-52).  Heat can be recovered from the gaseous streams exiting the fuel cell 28 by connections with conduits 32, 34, or by use of additional heat transfer equipment.  In re Kerkhoven, 
Regarding claims 18-19, 23-24, and 31, modified Cole discloses the method of claim 16 and the power plant of claim 29.  As discussed above, Lackner teaches a portion of the hydrogen gas being produced by the hydrogen production and carbonation reaction can be used to heat the calcination vessel 42 (col. 9, lines 22-29).  Lackner further teaches the temperature in the calcination vessel 42 is controlled by any suitable method.  The amount of heat from fuel cell 28 transferred to the calcination vessel 42 can be adjusted as needed to maintain the desired temperature range (col. 9, lines 33-44).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to increase the temperature of the exhaust gas as needed to maintain the desired temperature range, for example, by increasing the temperature of the exhaust gas from the SOFC at least 50°C [claim 18] or by operating the heating device such that the exhaust gas leaving the heating device has a temperature of at least 850°C [claim 23] or at least 1000°C [claim 24] because Lackner teaches the temperature is controlled by any suitable method and the amount of heat from the fuel cell can be adjusted as needed to maintain the desired temperature range.
Regarding claims 20-21, modified Cole discloses the method of claims 18-19.  While Lackner is silent regarding at least a portion of the fuel gas (122) charged to the heating device (41) is H2 gas deviated from the H2 discharge (119) of the SOFC (30), Lackner discloses heat can be recovered from the gaseous streams exiting the fuel cell 28 by connections with conduit 34 (col. 9, lines 9-11).  As a person having ordinary skill in the art would readily appreciate, unless the SOFC has 100% efficiency some residual H2 would be present in the fuel exhaust.  It would have been obvious to a person having 2 present in the fuel exhaust to realize additional energy efficiencies.  
Regarding claim 27, modified Cole discloses the method of claim 16.  Lackner discloses that the carbon dioxide can be sequestered and disposed of to a sink other than the atmosphere (col. 2, lines 39-42; col. 4, lines 6-10; col. 11, lines 53-57).
Regarding claim 28, modified Cole discloses the method of claim 16.  As best understood in view of the rejection under 35 USC 112(b), above, the limitations of the instant claim are obvious over Cole and Lackner.  Lackner discloses the thermodynamic equilibrium of the reactions in the carbonation vessel 12 is dominated by the hydrogen, excess water and excess calcium oxide.  Substantially all the carbon combines to form calcium carbonate at equilibrium (col. 8, lines 6-10).  Accordingly it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select the amount of calcium oxide based on the amount of CO2 forming compounds in the fuel to allow for all the carbon to form calcium carbonate at equilibrium.
Regarding claim 32, modified Cole discloses the power plant of claim 29.  Lackner discloses hydrogen gas being produced by the hydrogen production and carbonation reaction can be used to heat the calcination vessel 42 (col. 9, lines 24-27).  This necessitates oxygen.  Given that Lackner discloses an air inlet 30 to the fuel cell and an oxygen-depleted air in conduit 32, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to .

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over US 6,007,699 (“Cole”) in view of US 6,790,430 B1 (“Lackner”) as applied to claim 16 above, and further in view of US 2006/0127714 A1 (“Vik”).
Regarding claim 22, modified Cole discloses the method of claim 16.  Cole Lackner do not expressly disclose the operating temperature of the SOFC and therefore the temperature of the hot air exhaust gas.
Vik discloses a power generation apparatus and discloses that solid oxide fuel cells operate at high operating temperatures of 600-1000°C ([0017]).  As one having ordinary skill in the art would readily recognize, the exhaust exiting the SOFC would have substantially the same temperature.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to optimize the operating temperature of the SOFC by routine experimentation.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP 2144.05.

Claims 25 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,007,699 (“Cole”) in view of US 6,790,430 B1 (“Lackner”) as applied to claims 16 and 29 above, and further in view of US 2006/0172176 A1 (“MacBain”).
Regarding claims 25 and 30, modified Cole discloses the method of claim 16 and the power plant of claim 29.  Cole and Lackner do not expressly disclose the heat exchange medium (201) is a dedicated heat exchange medium (201) circulating in a closed loop between the SOFC (30), the heating device (41', 41") and the CaO regenerator (22) [claim 25] or a closed loop is arranged to circulate a dedicated heat exchange medium (201) between the SOFC (30), the heating device (41, 41', 41") and the CaO regenerator (22) [claim 30].
MacBain discloses a solid-oxide fuel cell stack assembly (Abstract) and teaches a heat exchange system having a closed loop 150 (Fig. 4a; [0046]) is an alternative to one wherein the heat exchange fluid is in an open loop (Figs. 3, 4; [0042]-[0043]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a heat exchange medium circulating in a closed loop as MacBain teaches this is an equivalent heat exchange design to one having an open loop.

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over US 6,007,699 (“Cole”) in view of US 6,790,430 B1 (“Lackner”) as applied to claim 29 above, and further in view of US 2008/0057360 A1 (“Kaye”) and US 2007/0092765 A1 (“Kong”).
Regarding claim 33, modified Cole discloses the power plant of claim 29.  Lackner discloses heat can be recovered from the gaseous streams exiting the fuel cell 28 by connections with conduits 32, 34, or by use of additional heat transfer equipment (col. 9, lines 9-11).  However, Cole and Lackner are silent regarding a discharge flow (123') from the solid oxide fuel cell (30) is heat exchanged with a charge flow of pure oxygen (125') to the heating device (41").
Kaye discloses the concept of preheating incoming air in line 202 by heat exchanging with exhaust in line 35 (in this case with exhaust from a burner) using heat exchanger 42 before supplying the preheated air to burner 30 (Fig. 7; [0124]).  This heat transfer and regeneration compensates for the rich and lean mixture losses and allows for more stable energy operation of the burner under rich and lean mixture conditions.  In other words, the heat exchanger permits more a robust pressure source for the air–and enables lower precision control of the low pressure air source 200 without detrimental efficiency losses ([0124]).  Kong discloses the equivalence of using pure oxygen stored in a separate storage means and oxygen containing air as oxidants ([0027]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to heat exchange a discharge a discharge flow from the solid oxide fuel cell with a charge flow of pure oxygen to the heating device because Lackner teaches heat can be recovered from the gaseous streams exiting the fuel cell by use of additional heat transfer equipment and Kaye discloses providing preheating air to a burner compensates for the rich and lean mixture losses and allows for more stable energy operation of the burner under rich and lean mixture conditions, and furthermore Kong teaches the equivalence of pure oxygen and air as oxidants.

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over US 6,007,699 (“Cole”) in view of US 6,790,430 B1 (“Lackner”) and US 2006/0172176 A1 (“MacBain”) as applied to claim 30 above, and further in view of US 2008/0057360 A1 (“Kaye”) and US 2007/0092765 A1 (“Kong”).
Regarding claim 34, modified Cole discloses the power plant of claim 30.  Lackner discloses heat can be recovered from the gaseous streams exiting the fuel cell 28 by connections with conduits 32, 34, or by use of additional heat transfer equipment (col. 9, lines 9-11).  However, Cole and Lackner are silent regarding a discharge flow (123') from the solid oxide fuel cell (30) is heat exchanged with a charge flow of pure oxygen (125') to the heating device (41").
Kaye discloses the concept of preheating incoming air in line 202 by heat exchanging with exhaust in line 35 (in this case with exhaust from a burner) using heat exchanger 42 before supplying the preheated air to burner 30 (Fig. 7; [0124]).  This heat transfer and regeneration compensates for the rich and lean mixture losses and allows for more stable energy operation of the burner under rich and lean mixture conditions.  In other words, the heat exchanger permits more a robust pressure source for the air–and enables lower precision control of the low pressure air source 200 without detrimental efficiency losses ([0124]).  Kong discloses the equivalence of using pure oxygen stored in a separate storage means and oxygen containing air as oxidants ([0027]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to heat exchange a discharge a discharge flow from the solid oxide fuel cell with a charge flow of pure oxygen to the heating device because Lackner teaches heat can be recovered from the gaseous streams exiting the fuel cell by use of additional heat transfer equipment and Kaye discloses providing preheating air to a burner compensates for the rich and lean mixture losses and allows for more stable energy operation of the burner under rich and lean mixture conditions, and furthermore Kong teaches the equivalence of pure oxygen and air as oxidants.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Scott Carrico whose telephone number is (571)270-5504.  The examiner can normally be reached on M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Robert Scott Carrico
Primary Examiner
Art Unit 1727



/Robert S Carrico/Primary Examiner, Art Unit 1727